Appeal by defendants, as limited by their brief, from two sentences (one as to each defendant) of the Supreme Court, Kings County, both imposed July 12, 1973, adjudicating each of them a youthful offender, upon their guilty pleas, and imposing sentence. Sentences modified, as a matter of discretion in the interest of justice, by reducing them to the time already served. As so modified, sentences affirmed. The sentences were excessive to the extent indicated herein. Martuscello, Acting P. J., Cohalan, Christ, Brennan and Benjamin, concur.